                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                                 March 4, 2021
By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

        As the Court is aware, the defendant has requested certain information related to the
composition of the petit jury venire to be used in this case, as well as other in other cases in which
trials have been held during the COVID-19 pandemic. (See Dkt. 75, 99, 105). This Court has
ordered the Clerk of Court, via the Southern District of New York’s Jury Administrator, to provide
those records, and it has done so. (Dkt. 84, 100, 117). The parties have reviewed the records that
have been produced and wish to pose certain question to the Jury Administrator in order to better
understand certain aspects of the data that has been produced. The parties therefore respectfully
request that the Court order the Jury Administrator to provide brief written responses to the
questions listed below.

        The spreadsheets containing the data for each pool of jurors summonsed contain a “status”
column, with a status code indicated for each juror. With respect to the following status codes, the
parties respectfully ask the following:

       1. Deferred
             a. The parties understand this status code to mean that the juror was not required
                 to appear for jury service on the date indicated in the summons, but was instead
                 permitted to appear on a later date. Is this correct?
             b. Does this entry correspond only to jurors who were deferred based on their
                 responses to Questions 1-8 of the SDNY’s “Supplemental Juror Questionnaire,”
                 which is attached as Exhibit A for reference, or does it also include jurors who
                 appeared for jury service but had their service deferred for some other reason?

       2. Excused
             a. The parties understand this status code to mean that the juror was not required
                to appear for jury service on the date indicated in the summons, and was not
                required to instead appear on a later date. Is this correct?
             b. Does this entry correspond only to jurors who were excused based on their
                                                                                              Page 2


                  responses to Question 9 of the Supplemental Juror Questionnaire, or does it also
                  include jurors who appeared for jury service but had their service excused for
                  some other reason?

      3. Juror
             a. The parties understand this status code to mean that the juror was ultimately
                selected to serve on the jury for the particular trial. Is this correct? Are alternates
                included?
             b. Why are there only 10 jurors listed for Collins, 19 Cr. 395 (PKC)? We believe
                there were 12 jurors and 4 alternates.
             c. If alternates are included, why are there only 12 jurors listed for Petit, 19 Cr.
                850 (JSR)? We believe there were 12 jurors and 4 alternates.
             d. Why are there 17 jurors listed for LaGuardia, 19 Cr. 893 (LAK)? We believe
                there were 12 jurors and 4 alternates.
             e. Why are there 12 jurors listed for McClam, 17 Cr. 596 (GBD)? We believe the
                trial was adjourned before any jurors were selected.

      4. Pool
            a. What does this status code mean?
            b. Why does it appear in some but not all spreadsheets? (It appears in Petit and
               LaGuardia, but not Collins.)

      5. Panel
            a. What does this status code mean?
            b. Why does it appear in some but not all spreadsheets? (It appears in Collins, but
               not Petit or LaGuardia.)

      6. Responded
            a. What does this status code mean?
            b. Is this code exclusive of the other codes? That is, are there jurors indicated here
               as “responded” who were then excused, deferred, etc.?

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                              By:                 /s/
                                                      Thomas A. McKay / Jarrod L. Schaeffer
                                                      Assistant United States Attorneys
                                                      Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
